Exhibit 10.3

FINAL VERSION

Power Solutions International, Inc.

2012 Incentive Compensation Plan



--------------------------------------------------------------------------------

Table of Contents

 

               Page   Section 1. Establishment, Purpose and Duration      1     
1.1.  

Effective Date and Purpose

     1      1.2.  

Duration of the Plan

     1    Section 2. Definitions      1      2.1.  

“Acquired Entity”

     1      2.2.  

“Acquired Entity Awards”

     1      2.3.  

“Annual Incentive Award”

     1      2.4.  

“Available Shares”

     1      2.5.  

“Award”

     1      2.6.  

“Award Agreement”

     1      2.7.  

“Beneficiary”

     2      2.8.  

“Board”

     2      2.9.  

“Bonus Opportunity”

     2      2.10.  

“Cause”

     2      2.11.  

“Change in Control”

     2      2.12.  

“Change in Control Price”

     3      2.13.  

“Code”

     3      2.14.  

“Committee”

     3      2.15.  

“Common Stock”

     3      2.16.  

“Company”

     3      2.17.  

“Covered Employee”

     3      2.18.  

“Current Grant”

     3      2.19.  

“Deferral Account”

     3      2.20.  

“Deferral Election”

     3      2.21.  

“Deferred Compensation Award”

     3      2.22.  

“Deferred Stock”

     3      2.23.  

“Disability”

     3      2.24.  

“Disqualifying Disposition”

     4      2.25.  

“Dividend Equivalent”

     4      2.26.  

“Effective Date”

     4      2.27.  

“Eligible Person”

     4      2.28.  

“Employer”

     4      2.29.  

“Employment Agreement”

     4      2.30.  

“Exchange Act”

     4      2.31.  

“Exercise Date”

     4      2.32.  

“Fair Market Value”

     4      2.33.  

“FICA”

     5      2.34.  

“Grant Date”

     5      2.35.  

“Grantee”

     5      2.36.  

“Immediate Family”

     5      2.37.  

“Incentive Stock Option”

     5      2.38.  

“including”

     5   

 

i



--------------------------------------------------------------------------------

  2.39.  

“Non-Qualified Stock Option”

     5      2.40.  

“Notice”

     5      2.41.  

“100,000 Limit”

     5      2.42.  

“Option”

     5      2.43.  

“Option Price”

     5      2.44.  

“Other Plans”

     5      2.45.  

“Performance-Based Exception”

     5      2.46.  

“Performance Goal”

     5      2.47.  

“Performance Measures”

     6      2.48.  

“Performance Period”

     6      2.49.  

“Performance Unit”

     6      2.50.  

“Permitted Transferee”

     6      2.51.  

“Person”

     6      2.52.  

“Plan”

     6      2.53.  

“Prior Grants”

     6      2.54.  

“Restricted Stock”

     6      2.55.  

“Restricted Stock Unit” or “RSU”

     6      2.56.  

“Restrictions”

     6      2.57.  

“RSU Account”

     6      2.58.  

“Rule 16b-3”

     6      2.59.  

“SEC”

     7      2.60.  

“Section 16 Non-Employee Director”

     7      2.61.  

“Section 16 Person”

     7      2.62.  

“Settlement Date”

     7      2.63.  

“Share”

     7      2.64.  

“Stock Appreciation Right” or “SAR”

     7      2.65.  

“Strike Price”

     7      2.66.  

“Subsidiary”

     7      2.67.  

“Subsidiary Corporation”

     7      2.68.  

“Substitute Award”

     7      2.69.  

“Tax Date”

     7      2.70.  

“Tendered Restricted Shares”

     7      2.71.  

“Term”

     7      2.72.  

“Termination of Service”

     7      2.73.  

“Total Payments”

     8      2.74.  

“Year”

     8    Section 3. Administration      8      3.1.  

Committee

     8      3.2.  

Powers of the Committee

     8    Section 4. Shares Subject to the Plan and Adjustments      11     
4.1.  

Number of Shares Available for Grants

     11      4.2.  

Adjustments in Authorized Shares and Awards

     11      4.3.  

Compliance With Code Section 162(m)

     12      4.4.  

Performance Based Exception Under Code Section 162(m)

     12   

 

ii



--------------------------------------------------------------------------------

Section 5. Eligibility and General Conditions of Awards      14      5.1.  

Eligibility

     14      5.2.  

Award Agreement

     14      5.3.  

General Terms and Termination of Service

     14      5.4.  

Non-transferability of Awards

     16      5.5.  

Cancellation and Rescission of Awards

     17      5.6.  

Substitute Awards

     17      5.7.  

Exercise by Non-Grantee

     17      5.8.  

No Cash Consideration for Awards

     17    Section 6. Stock Options      17      6.1.  

Grant of Options

     17      6.2.  

Award Agreement

     18      6.3.  

Option Price

     18      6.4.  

Vesting

     18      6.5.  

Grant of Incentive Stock Options

     18      6.6.  

Exercise and Payment

     20    Section 7. Stock Appreciation Rights      21      7.1.  

Grant of SARs

     21      7.2.  

Award Agreements

     21      7.3.  

Strike Price

     21      7.4.  

Vesting

     21      7.5.  

Exercise and Payment

     21      7.6.  

Grant Limitations

     22    Section 8. Restricted Stock      22      8.1.  

Grant of Restricted Stock

     22      8.2.  

Award Agreement

     22      8.3.  

Consideration for Restricted Stock

     22      8.4.  

Vesting

     22      8.5.  

Effect of Forfeiture

     23      8.6.  

Escrow; Legends

     23      8.7.  

Stockholder Rights in Restricted Stock

     23    Section 9. Restricted Stock Units      23      9.1.  

Grant of Restricted Stock Units

     23      9.2.  

Award Agreement

     23      9.3.  

Crediting Restricted Stock Units

     24    Section 10. Deferred Stock      24      10.1.  

Grant of Deferred Stock

     24      10.2.  

Award Agreement

     24      10.3.  

Deferred Stock Elections

     25      10.4.  

Deferral Account

     25    Section 11. Performance Units      26      11.1.  

Grant of Performance Units

     26      11.2.  

Value/Performance Goals

     26      11.3.  

Earning of Performance Units

     27      11.4.  

Adjustment on Change of Position

     27   

 

iii



--------------------------------------------------------------------------------

Section 12. Annual Incentive Awards      27      12.1.  

Annual Incentive Awards

     27      12.2.  

Determination of Amount of Annual Incentive Awards

     27      12.3.  

Time of Payment of Annual Incentive Awards

     28      12.4.  

Form of Payment of Annual Incentive Awards

     28    Section 13. Dividend Equivalents      29    Section 14. Change in
Control      29      14.1.  

Acceleration of Vesting

     29      14.2.  

Special Treatment in the Event of a Change in Control

     29    Section 15. Amendments and Termination      30      15.1.  

Amendment and Termination

     30      15.2.  

Previously Granted Awards

     30    Section 16. Beneficiary Designation      30    Section 17.
Withholding      30      17.1.  

Required Withholding

     30      17.2.  

Notification under Code Section 83(b)

     31    Section 18. General Provisions      31      18.1.  

Governing Law

     31      18.2.  

Severability

     32      18.3.  

Successors

     32      18.4.  

Requirements of Law

     32      18.5.  

Securities Law Compliance

     32      18.6.  

Code Section 409A

     33      18.7.  

Mitigation of Excise Tax

     33      18.8.  

No Rights as a Stockholder

     34      18.9.  

Awards Not Taken into Account for Other Benefits

     34      18.10.  

Employment Agreement Supersedes Award Agreement

     34      18.11.  

Non-Exclusivity of Plan

     34      18.12.  

No Trust or Fund Created

     34      18.13.  

No Right to Continued Employment or Awards

     34      18.14.  

Military Service

     35      18.15.  

Construction

     35      18.16.  

No Fractional Shares

     35      18.17.  

Plan Document Controls

     35   

 

iv



--------------------------------------------------------------------------------

Power Solutions International, Inc.

2012 Incentive Compensation Plan

Section 1.

Establishment, Purpose and Duration

1.1. Effective Date and Purpose. Power Solutions International, Inc., a Delaware
corporation (the “Company”), hereby establishes the Power Solutions
International, Inc. 2012 Incentive Compensation Plan (the “Plan”). The Plan is
intended to assist the Company in attracting and retaining exceptionally
qualified employees, consultants and directors upon whom, in large measure, the
sustained progress, growth and profitability of the Company depend. The Plan was
approved by the Company’s Board of Directors (the “Board”) on May 30, 2012 (the
“Effective Date”) and is effective as of the Effective Date, subject to approval
by the Company’s stockholders. Unless and until approved by the Company
stockholders, no shares of Common Stock shall be issued, nor shall any cash
payments be made, under the Plan.

1.2. Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Committee to amend or
terminate the Plan at any time pursuant to Section 15 hereof, until the earlier
to occur of (a) the date all Shares subject to the Plan shall have been
purchased or acquired and the Restrictions on all Restricted Stock granted under
the Plan shall have lapsed, according to the Plan’s provisions, and (b) ten
(10) years from the Effective Date of the Plan. The termination of the Plan
pursuant to this Section 1.2 shall not adversely affect any Awards outstanding
on the date of such termination.

Section 2.

Definitions

As used in the Plan, in addition to terms elsewhere defined in the Plan, the
following terms shall have the meanings set forth below:

2.1. “Acquired Entity” has the meaning set forth in Section 5.6.

2.2. “Acquired Entity Awards” has the meaning set forth in Section 5.6.

2.3. “Annual Incentive Award” means a performance bonus determined under
Section 12.

2.4. “Available Shares” has the meaning set forth in Section 4.1(a).

2.5. “Award” means any Option (either a Non-Qualified Stock Option or an
Incentive Stock Option), Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Deferred Stock, Performance Unit, Substitute Award, Share, Dividend
Equivalent or Annual Incentive Award.

2.6. “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted hereunder between the Company and a
Grantee.



--------------------------------------------------------------------------------

2.7. “Beneficiary” means the Person designated to receive Plan benefits, if any,
in accordance with Section 16 following a Grantee’s death.

2.8. “Board” means the Board of Directors of the Company.

2.9. “Bonus Opportunity” means a Grantee’s threshold, target and maximum bonus
opportunity for a Year; provided that such bonus opportunity shall be either
(a) to the extent that the Grantee has entered into an Employment Agreement with
the Company, the threshold, target and maximum bonus levels, if any, specified
in such Employment Agreement for such Year based on the Grantee’s base salary in
effect on the first day of such Year, or (b) if there is no Employment Agreement
in effect between the Company and the Grantee as of the first day of such Year
or if the Employment Agreement does not specify such bonus levels, the
percentage of such Grantee’s base salary in effect on the first day of such Year
(or such later date as such person is designated as a Grantee) as determined by
the Committee in its sole discretion within the first ninety (90) days of such
Year (or before such later date as such person is designated as a Grantee).

2.10. “Cause” means, as determined by the Committee, the occurrence of any one
of the following: (a) commission of an act of fraud, embezzlement or other act
of dishonesty that would reflect adversely on the integrity, character or
reputation of the Company, or that would cause harm to its customer relations,
operations or business prospects; (b) breach of a fiduciary duty owed to the
Company; (c) violation or threatening to violate a restrictive covenant
agreement, such as a non-compete, non-solicit, or non-disclosure agreement,
between an Eligible Person and any Employer; (d) unauthorized disclosure or use
of confidential information or trade secrets; (e) violation of any lawful
policies or rules of the Company, including any applicable code of conduct;
(f) commission of criminal activity; (g) failure to reasonably cooperate in any
investigation or proceeding concerning the Company; or (h) neglect or misconduct
in the performance of the Grantee’s duties and responsibilities, provided that
such Grantee did not cure such neglect or misconduct within ten (10) days after
the Company gave written notice of such neglect or misconduct to such Grantee;
provided, however, that in the event a Grantee is party to an Employment
Agreement that contains a different definition of Cause, the definition of Cause
contained in such Employment Agreement shall be controlling.

2.11. “Change in Control” means the occurrence of any one or more of the
following: (a) any corporation, person or other entity (other than the Company,
a majority-owned subsidiary of the Company or any of its subsidiaries, or an
employee benefit plan (or related trust) sponsored or maintained by the
Company), including a “group” as provided in Section 13(d)(3) of the Exchange
Act, becomes the beneficial owner of stock representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities;
(b) (i) consummation of the Company’s merger or consolidation with or into
another corporation other than a majority-owned subsidiary of the Company, or
the sale or other disposition of at least eighty-five percent (85%) of the
Company’s assets, and (ii) the persons who were the members of the Board prior
to such consummation do not represent a majority of the directors of the
surviving, resulting or acquiring entity or parent thereof; (c) the consummation
of a plan of liquidation; or (d) within any period of 12 consecutive months,
persons who were members of the Board immediately prior to such 12-month period,
together with persons who were first elected as directors (other than as a
result of any settlement of a proxy or consent solicitation

 

2



--------------------------------------------------------------------------------

contest or any action taken to avoid such a contest) during such 12-month period
by or upon the recommendation of persons who were members of the Board
immediately prior to such 12-month period and who constituted a majority of the
Board at the time of such election, cease to constitute a majority of the Board.
Notwithstanding the foregoing, a Change in Control shall not occur with respect
to a Deferred Compensation Award unless such Change in Control constitutes a
“change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5).

2.12. “Change in Control Price” has the meaning set forth in Section 14.2.

2.13. “Code” means the Internal Revenue Code of 1986 (and any successor
thereto), as amended from time to time. References to a particular section of
the Code include references to regulations and rulings promulgated and in effect
thereunder and to any successor provisions.

2.14. “Committee” has the meaning set forth in Section 3.1(a).

2.15. “Common Stock” means common stock, par value $.001 per share, of the
Company.

2.16. “Company” has the meaning set forth in Section 1.1.

2.17. “Covered Employee” means a Grantee who, as of the last day of the fiscal
year in which the value of an Award is includable in income for federal income
tax purposes, is one of the group of “covered employees,” within the meaning of
Code Section 162(m), with respect to the Company.

2.18. “Current Grant” has the meaning set forth in Section 6.5(d).

2.19. “Deferral Account” has the meaning set forth in Section 10.4(a).

2.20. “Deferral Election” has the meaning set forth in Section 10.3(a).

2.21. “Deferred Compensation Award” means an Award that is not exempt from Code
Section 409A and, thus, could be subject to adverse tax consequences under Code
Section 409A.

2.22. “Deferred Stock” means a right, granted as an Award under Section 10, to
receive payment in the form of Shares (or measured by the value of Shares) at
the end of a specified deferral period.

2.23. “Disability” means a mental or physical illness that entitles a Grantee to
receive benefits under the long-term disability plan of an Employer, or if the
Grantee is not covered by such a plan or the Grantee is not an employee of an
Employer, a mental or physical illness that renders the Grantee totally and
permanently incapable of performing the Grantee’s duties for the Company or a
Subsidiary; provided, however, that the Grantee of a Deferred Compensation Award
shall, for purposes thereof, not be considered to have a Disability unless such
Disability also constitutes a “disability” within the meaning of Treasury
Regulation Section 1.409A-3(i)(4). Notwithstanding anything to the contrary in
this Section 2.23, a Disability shall not qualify under the Plan if it is the
result of (i) a willfully self-inflicted injury or willfully self-induced
sickness; or (ii) an injury or disease contracted, suffered or incurred while
participating in a criminal offense.

 

3



--------------------------------------------------------------------------------

2.24. “Disqualifying Disposition” has the meaning set forth in Section 6.5(f).

2.25. “Dividend Equivalent” means any right to receive payments equal to
dividends or property, if and when paid or distributed, on Shares or Restricted
Stock Units.

2.26. “Effective Date” has the meaning set forth in Section 1.1.

2.27. “Eligible Person” means any (a) employee of an Employer (including leased
employees and co-employees with a professional employer organization),
(b) non-employee director of the Company or (c) consultant engaged by an
Employer.

2.28. “Employer” means the Company or any Subsidiary.

2.29. “Employment Agreement” means an employment agreement, offer letter,
consulting agreement or other written agreement between an Employer and an
Eligible Person, which relates to the terms and conditions of such person’s
employment or other services for an Employer.

2.30. “Exchange Act” means the Securities Exchange Act of 1934 (and any
successor thereto), as amended from time to time. References to a particular
section of the Exchange Act include references to rules, regulations and rulings
promulgated and in effect thereunder, and to any successors thereto.

2.31. “Exercise Date” means the date the Grantee or other holder of an Award
that is subject to exercise delivers notice of such exercise to the Company,
accompanied by such payment, attestations, representations and warranties or
other documentation required under the Plan and applicable Award Agreement or as
the Committee may otherwise specify.

2.32. “Fair Market Value” means, unless otherwise provided in an Award
Agreement, as of any applicable date, (a) the closing (last sale) price for one
Share on such date as reported on the market system or securities exchange on
which the Company’s Common Stock is then listed or admitted to trading, or on
the last previous day on which a sale was reported if no sale of a Share was
reported on such date, or (b) if the foregoing subsection (a) does not apply,
the fair market value of a Share as reasonably determined in good faith by the
Board in accordance with Code Section 409A. For purposes of subsection (b), the
determination of such Fair Market Value by the Board will be made no less
frequently than every twelve (12) months and will either (x) use one of the safe
harbor methodologies permitted under Treasury Regulation
Section 1.409A-1(b)(5)(iv)(B)(2) (or such other similar regulation provision as
may be provided) or (y) include, as applicable, the value of tangible and
intangible assets of the Company, the present value of future cash flows of the
Company, the market value of stock or other equity interests in similar
corporations and other entities engaged in trades or businesses substantially
similar to those engaged in by the Company, the value of which can be readily
determined through objective means (such as through trading prices or an
established securities market or an amount paid in an arm’s length private
transaction), and other relevant factors such as control premiums or discounts
for lack of marketability and whether the valuation method is used for other
purposes that have a material economic effect on the Company, its stockholders
or its creditors.

 

4



--------------------------------------------------------------------------------

2.33. “FICA” has the meaning set forth in Section 17.1(a).

2.34. “Grant Date” means the date on which an Award is granted, which date may
be specified in advance by the Committee.

2.35. “Grantee” means an Eligible Person who has been granted an Award.

2.36. “Immediate Family” has the meaning set forth in Section 5.4(c).

2.37. “Incentive Stock Option” means an Option granted under Section 6 that is
intended to meet the requirements of Code Section 422.

2.38. “including” or “includes” means “including, but not limited to,” or
“includes, but is not limited to,” respectively.

2.39. “Non-Qualified Stock Option” means an Option granted under Section 6 that
is not intended to be an Incentive Stock Option.

2.40. “Notice” has the meaning set forth in Section 6.6(a).

2.41. “100,000 Limit” has the meaning set forth in Section 6.5(d).

2.42. “Option” means a right granted as an Award under the Plan to purchase
Shares for the Option Price (as to each such Share), and may be either an
Incentive Stock Option or a Non-Qualified Stock Option.

2.43. “Option Price” means the price at which a Share may be purchased by a
Grantee pursuant to an Option.

2.44. “Other Plans” has the meaning set forth in Section 6.5(d).

2.45. “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m) contained in Code
Section 162(m)(4)(C) (including, to the extent applicable, the special provision
for options and stock appreciation rights thereunder).

2.46. “Performance Goal” means the objective and/or subjective criteria
determined by the Committee, the degree of attainment of which will affect
(a) in the case of an Award other than an Annual Incentive Award, the amount of
the Award the Grantee is entitled to receive or retain, and (b) in the case of
an Annual Incentive Award, the portion of the individual’s Bonus Opportunity
potentially payable as an Annual Incentive Award. Performance Goals may contain
threshold, target and maximum levels of achievement and, to the extent the
Committee intends an Award (other than an Option or Stock Appreciation Right,
but including an Annual Incentive Award) to comply with the Performance-Based
Exception, the Performance Goals shall be chosen from among the Performance
Measures set forth in Section 4.4(a).

 

5



--------------------------------------------------------------------------------

2.47. “Performance Measures” has the meaning set forth in Section 4.4(a).

2.48. “Performance Period” means that period established by the Committee at the
time any Performance Unit is granted or at any time thereafter during which any
Performance Goals specified by the Committee with respect to such Award are to
be measured.

2.49. “Performance Unit” means any grant pursuant to Section 11 of (a) a bonus
consisting of cash or other property the amount or value of which, and/or the
entitlement to which, is conditioned upon the attainment of any Performance
Goals specified by the Committee, or (b) a unit valued by reference to a
designated amount of property other than Shares.

2.50. “Permitted Transferee” has the meaning set forth in Section 5.4(c).

2.51. “Person” means any individual, sole proprietorship, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization, institution, public benefit
corporation or other entity or government instrumentality, division, agency,
body or department.

2.52. “Plan” has the meaning set forth in Section 1.1 and also includes any
appendices hereto.

2.53. “Prior Grants” has the meaning set forth in Section 6.5(e).

2.54. “Restricted Stock” means any Share issued as an Award under the Plan that
is subject to Restrictions.

2.55. “Restricted Stock Unit” or “RSU” means the right granted as an Award under
the Plan to receive Shares, conditioned on the satisfaction of Restrictions
imposed by the Committee.

2.56. “Restrictions” means any restriction on a Grantee’s free enjoyment of the
Shares or other rights underlying Awards, including (a) a restriction that the
Grantee or other holder may not sell, transfer, pledge or assign a Share or
right, and (b) such other restrictions as the Committee may impose in the Award
Agreement (including any restriction on the right to vote such Share and the
right to receive any dividends). Restrictions may be based upon the passage of
time, the satisfaction of performance criteria and/or the occurrence of one or
more events or conditions, and shall lapse separately or in combination upon
such conditions and at such time or times, in installments or otherwise, as the
Committee shall specify. Awards subject to a Restriction shall be forfeited if
the Restriction does not lapse prior to such date, the occurrence of such event
or the satisfaction of such other criteria as the Committee shall determine.

2.57. “RSU Account” has the meaning set forth in Section 9.3.

2.58. “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, as amended from time to time, together with any successor rule.

 

6



--------------------------------------------------------------------------------

2.59. “SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

2.60. “Section 16 Non-Employee Director” means a member of the Board who
satisfies the requirements to qualify as a “non-employee director” under Rule
16b-3.

2.61. “Section 16 Person” means a person who is subject to potential liability
under Section 16(b) of the Exchange Act with respect to transactions involving
equity securities of the Company.

2.62. “Settlement Date” means the payment date for Restricted Stock Units or
Deferred Stock, as set forth in Section 9.3(b) or 10.4(c), as applicable.

2.63. “Share” means a share of Common Stock.

2.64. “Stock Appreciation Right” or “SAR” means a right granted as an Award
under the Plan to receive an amount equal to the number of Shares with respect
to which the SAR is exercised, multiplied by the excess of (a) the Fair Market
Value (or such lower per-Share price as is set forth in the Award Agreement) of
one Share on the Exercise Date over (b) the Strike Price.

2.65. “Strike Price” means the per-Share price used as the baseline measure for
the value of a SAR, as specified in the applicable Award Agreement.

2.66. “Subsidiary” means any Person that directly, or through one (1) or more
intermediaries, is controlled by the Company and that would be treated as part
of a single controlled group of corporations with the Company under Code
Sections 414(b) and 414(c) if the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Code Sections 1563(a)(1), (2),
and (3) and Treasury Regulation 1.414(c)-2.

2.67. “Subsidiary Corporation” has the meaning set forth in Section 6.5.

2.68. “Substitute Award” has the meaning set forth in Section 5.6.

2.69. “Tax Date” has the meaning set forth in Section 17.1(a).

2.70. “Tendered Restricted Shares” has the meaning set forth in Section 6.6(b).

2.71. “Term” means the period beginning on the Grant Date of an Option or SAR
and ending on the date such Option or SAR expires, terminates or is cancelled.

2.72. “Termination of Service” means,

(a) with respect to awards other than Deferred Compensation Awards, the first
day on which (i) an individual is for any reason no longer providing services to
an Employer as an employee, director or consultant or (ii) with respect to an
individual who is an employee or consultant to a Subsidiary, such entity ceases
to be a Subsidiary of the Company and such individual is no longer providing
services to the Company or another Subsidiary; provided,

 

7



--------------------------------------------------------------------------------

however, that the Committee shall have the discretion to determine when a
Grantee, who terminates services as an employee, but continues to provide
services in the capacity of a consultant or director immediately following such
termination, has incurred a Termination of Service; or

(b) with respect to Deferred Compensation Awards, a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h).

2.73. “Total Payments” has the meaning set forth in Section 18.7.

2.74. “Year” means a calendar year.

Section 3.

Administration

3.1. Committee.

(a) Subject to Section 3.2, the Plan shall be administered by the Compensation
Committee of the Board or such other committee of the Board as shall be
determined by the Board (in any case, the “Committee”). The members of the
Committee shall be appointed by the Board from time to time and may be removed
by the Board from time to time. The Committee shall consist of two or more
directors of the Company, all of whom (i) are Section 16 Non-Employee Directors
and/or (ii) qualify as “outside directors” within the meaning of Code
Section 162(m), as applicable. The number of members of the Committee shall from
time to time be increased or decreased, and shall be subject to such conditions,
in each case as the Board deems necessary to permit transactions in Shares
pursuant to the Plan to satisfy such conditions of Rule 16b-3 and the
Performance-Based Exception as then in effect.

(b) Subject to Section 4.4(c), the Committee may delegate, to the fullest extent
permitted under applicable law, to the Chief Executive Officer of the Company
any or all of the authority of the Committee with respect to the grant of Awards
to Grantees, other than Grantees who are executive officers, or are (or are
expected to be) Covered Employees and/or are Section 16 Persons at the time any
such delegated authority is exercised.

3.2. Powers of the Committee. Subject to and consistent with the provisions of
the Plan, the Committee shall have full power and authority and sole discretion
as follows:

(a) to determine when, to whom (i.e., what Eligible Persons) and in what types
and amounts Awards should be granted;

(b) to grant Awards to Eligible Persons in any number, and to determine the
terms and conditions applicable to each Award, including (in each case, based on
such considerations as the Committee shall determine) conditions intended to
comply with Code Section 409A, the number of Shares or the amount of cash or
other property to which an Award will relate, any Option Price or Strike Price,
grant price or purchase price, any limitation or Restriction, any schedule for
or performance conditions relating to the earning of the Award or the lapse of
limitations, forfeiture restrictions, restrictive covenants, restrictions on
exercisability or transferability, any Performance Goals, including those
relating to the Company and/or a Subsidiary and/or any division thereof and/or
an individual, and/or vesting based on the passage of time, satisfaction of
performance criteria or the occurrence of one or more events or conditions;

 

8



--------------------------------------------------------------------------------

(c) to determine the benefit (including any Bonus Opportunity) payable under any
Award and to determine whether any performance, vesting or transfer conditions,
including Performance Measures or Performance Goals, have been satisfied;

(d) to determine whether or not specific Awards shall be granted in connection
with other specific Awards;

(e) to determine the Term of an Award, as applicable;

(f) to determine the amount, if any, that a Grantee shall pay for Restricted
Stock, whether to permit or require the payment of cash dividends thereon to be
paid and/or deferred, and the terms related thereto, when Restricted Stock
(including Restricted Stock acquired upon the exercise of an Option) shall be
forfeited and whether such Shares shall be held in escrow or other custodial
arrangement;

(g) to determine whether, to what extent and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Shares, other Awards or other property, or an Award may be accelerated, vested,
canceled, forfeited or surrendered or any terms of the Award may be waived, and
to accelerate the exercisability of, and to accelerate or waive any or all of
the terms and conditions applicable to, any Award or any group of Awards for any
reason and at any time or to extend the period subsequent to the Termination of
Service within which an Award may continue to vest and/or be exercised;

(h) to determine with respect to Awards granted to Eligible Persons, whether, to
what extent and under what circumstances cash, Shares, other Awards, other
property and other amounts payable with respect to an Award will be deferred,
either at the election of the Grantee or if and to the extent specified in the
Award Agreement automatically or at the election of the Committee (for purposes
of limiting loss of deductions pursuant to Code Section 162(m) or otherwise) and
to provide for the payment of interest or other rate of return determined with
reference to a predetermined actual investment or independently set interest
rate, or with respect to other bases permitted under Code Section 162(m), Code
Section 409A or otherwise, for the period between the date of exercise and the
date of payment or settlement of the Award;

(i) to determine whether a Grantee has a Disability;

(j) to determine whether and under what circumstances a Grantee has incurred a
Termination of Service (e.g., whether Termination of Service was for Cause);

(k) to make, amend, suspend, waive and rescind rules and regulations relating to
the Plan;

(l) without the consent of the Grantee, to make adjustments in the terms and
conditions of, and the criteria in, Awards in recognition of unusual or
non-recurring events (including events described in Section 4.2) affecting an
Employer or the financial statements of

 

9



--------------------------------------------------------------------------------

an Employer, or in response to changes in applicable laws, regulations or
accounting principles; provided, however, that in no event shall such adjustment
increase the value of an Award for a person expected to be a Covered Employee
for whom the Committee desires to have the Performance-Based Exception apply;

(m) to appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(n) to determine the terms and conditions of all Award Agreements applicable to
Eligible Persons (which need not be identical) and, with the consent of the
Grantee (except as provided in this Section 3.2(n), and Sections 5.5 and 15.2),
to amend any such Award Agreement at any time; provided, however, that the
consent of the Grantee shall not be required for any amendment (i) that does not
adversely affect the rights of the Grantee, or (ii) that is necessary or
advisable (as determined by the Committee) to carry out the purpose of the Award
as a result of any new law or regulation, or a change in an existing law or
regulation or interpretation thereof, or (iii) to the extent the Award Agreement
specifically permits amendment without consent;

(o) to impose such additional terms and conditions upon the grant, exercise or
retention of Awards as the Committee may, before or concurrently with the grant
thereof, deem appropriate, including limiting the percentage of Awards that may
from time to time be exercised by a Grantee and requiring the Grantee to enter
into restrictive covenants;

(p) to correct any defect, supply any omission or reconcile any inconsistency,
and to construe and interpret the Plan, any rules and regulations adopted
hereunder, Award Agreements or any other instrument entered into or relating to
an Award under the Plan; and

(q) to take any other action with respect to any matters relating to the Plan
for which it is responsible and to make all other decisions and determinations,
including factual determinations, as may be required under the terms of the Plan
or as the Committee may deem necessary or advisable for the administration of
the Plan.

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all Persons, including the Company, Subsidiaries, any Grantee,
any Eligible Person, any Person claiming any rights under the Plan from or
through any Grantee, and stockholders, except to the extent the Committee may
subsequently modify, or take further action not consistent with, its prior
action. If not specified in the Plan, the time at which the Committee must or
may make any determination shall be determined by the Committee, and any such
determination may thereafter be modified by the Committee. The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee.

All determinations of the Committee shall be made by a majority of its members;
provided, however, that any determination affecting any Awards made or to be
made to a member of the Committee may, at the Board’s election, be made by the
Board.

 

10



--------------------------------------------------------------------------------

Section 4.

Shares Subject to the Plan and Adjustments

4.1. Number of Shares Available for Grants.

(a) Subject to adjustment as provided in Section 4.2, the aggregate number of
Shares that may be delivered under the Plan shall not exceed 830,925 (the
“Available Shares”). For purposes of this Section 4.1(a)), each Share delivered
pursuant to an Award shall reduce the Available Shares by one (1) Share;
provided, however, that the number of Available Shares shall not be reduced for
Substitute Awards or a SAR that, by its terms, from and after its Grant Date is
payable only in cash. If any Shares subject to an Award granted hereunder are
forfeited or such Award otherwise terminates without the delivery of such
Shares, the Shares subject to such Award, to the extent of any such forfeiture
or termination, shall again be available for grant under the Plan. If any Award
is settled in cash, the Shares subject to such Award that are not delivered
shall again be available for grants under the Plan. The following Shares may not
again be made available for issuance as Awards under the Plan: (i) Shares not
issued or delivered as a result of the net settlement of an outstanding Option
or SAR, (ii) Shares used to pay the Option Price or withholding taxes related to
an outstanding Award, and (iii) Shares repurchased on the open market with the
proceeds of the Option Price.

(b) The Committee shall from time to time determine the appropriate method for
calculating the number of Shares that have been delivered pursuant to the Plan.
Shares delivered pursuant to the Plan shall be issued only out of the authorized
and issued, but not outstanding, Shares (i.e., treasury Shares), including
Shares repurchased by the Company for purposes of the Plan.

(c) The maximum number of shares of Common Stock that may be issued under the
Plan in this Section 4.1 shall not be affected by (i) the cash payment of
dividends or Dividend Equivalents in connection with outstanding Awards; or
(ii) any Shares required to satisfy Substitute Awards.

4.2. Adjustments in Authorized Shares and Awards.

(a) In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Shares, or other securities or
property), stock split or combination, forward or reverse merger,
reorganization, subdivision, consolidation or reduction of capital,
recapitalization, consolidation, scheme of arrangement, split-up, spin-off or
combination involving the Company or repurchase or exchange of Shares, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of: (i) the number and type of Shares
(or other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, (iii) Option Price, Strike Price or other grant or exercise
price (as applicable) with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award, (iv) the
number and

 

11



--------------------------------------------------------------------------------

kind of Shares of outstanding Restricted Stock or relating to any other
outstanding Award in connection with which Shares are subject, and (v) the
number of Shares with respect to which Awards may be granted to a Grantee;
provided, however, that, in each case, with respect to Awards of Incentive Stock
Options intended to continue to qualify as Incentive Stock Options after such
adjustment, no such adjustment shall be authorized to the extent that such
adjustment would cause the Incentive Stock Option to fail to continue to qualify
under Code Section 424(a); provided, further, that the number of Shares subject
to any Award denominated in Shares shall always be a whole number.

(b) Notwithstanding Section 4.2(a), any adjustments made pursuant to
Section 4.2(a) shall be made in such a manner as to ensure that, after such
adjustment, Awards continue not to be non-qualified deferred compensation
subject to Code Section 409A (or if such Awards are already subject to Code
Section 409A, so as not to give rise to adverse tax consequences thereunder.)

4.3. Compliance With Code Section 162(m).

(a) Section 162(m) Compliance. To the extent the Committee determines that
compliance with the Performance-Based Exception is desirable with respect to an
Award, Sections 4.3(b) and 4.4 shall apply. In the event that changes are made
to Code Section 162(m) to permit flexibility with respect to any Awards
available under the Plan, the Committee may, subject to this Section 4.3, make
any adjustments to such Awards as it deems appropriate.

(b) Annual Individual Limitations. No Grantee may be granted Awards for
(i) Options or SARs with respect to a number of Shares and (ii) Restricted
Stock, Deferred Stock, Restricted Stock Units or Performance Units (or any other
Award other than Options or SARs that is determined by reference to the value of
Shares or appreciation in the value of Shares) with respect to an aggregate
number of Shares exceeding 550,000 Shares. If an Award denominated in Shares is
cancelled, the Shares subject to the cancelled Award continue to count against
the maximum number of Shares that may be granted to a Grantee. All Shares
specified in this Section 4.3(b) shall be adjusted to the extent necessary to
reflect adjustments to Shares required by Section 4.2. No Grantee may be granted
a cash Award that would have a maximum payout, during any Year, exceeding
$500,000. No Grantee may be granted a cash Award for a Performance Period of
more than one (1) Year that would have a maximum payout, during the Performance
Period, that would exceed $500,000.

4.4. Performance Based Exception Under Code Section 162(m).

(a) Performance Measures. Subject to Section 4.4(d), unless and until the
Committee proposes for stockholder vote and stockholders approve a change in the
general Performance Measures set forth in this Section 4.4(a), for Awards (other
than Options and SARs) designed to qualify for the Performance-Based Exception,
the objective performance criteria shall be based upon one or more of the
following (each, a “Performance Measure”):

(i) Earnings before any or all of interest, tax, depreciation or amortization
(actual and adjusted and either in the aggregate or on a per-Share basis);

(ii) Earnings (either in the aggregate or on a per-Share basis);

 

12



--------------------------------------------------------------------------------

(iii) Net income or loss (either in the aggregate or on a per-Share basis);

(iv) Operating income;

(v) Cash flow (either in the aggregate or on a per-Share basis);

(vi) Free cash flow (either in the aggregate on a per-Share basis);

(vii) Costs;

(viii) Gross or net revenues;

(ix) Gross profit;

(x) Reductions in expense levels;

(xi) Operating and maintenance cost management and employee productivity;

(xii) Share price or total stockholder return (including growth measures and
total stockholder return or attainment by the Shares of a specified value for a
specified period of time);

(xiii) Return on equity;

(xiv) Return on average assets or average equity;

(xv) Book value per Share;

(xvi) Aggregate product unit and pricing targets;

(xvii) Strategic business criteria, consisting of one or more objectives based
on meeting specified revenue, sales, credit quality, market share, market
penetration, geographic business expansion goals, objectively identified project
milestones, production volume levels, cost targets and goals relating to
acquisitions or divestitures;

(xviii) Achievement of objectives relating to employee turnover or other human
capital metrics;

(xix) Results of customer satisfaction surveys or other objective measures of
customer experience; and/or

(xx) Debt ratings, debt leverage and debt service.

provided, however, that applicable Performance Measures may be applied on a pre-
or post-tax basis; provided, further, that the Committee may, on the Grant Date
of an Award intended to comply with the Performance-Based Exception, and in the
case of other Awards, at any time, provide that the formula for such Award may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts,
non-cash warrant or equity award related charges and any unusual, non-recurring
gain or loss.

 

13



--------------------------------------------------------------------------------

(b) Flexibility in Setting Performance Measures. For Awards intended to comply
with the Performance-Based Exception, the Committee shall set the Performance
Goals within the time period prescribed by Code Section 162(m). The Committee
shall provide, in terms of an objective formula or standard, the method for
computing the amount of compensation payable to the Grantee if any Performance
Goal is obtained. The levels of performance required with respect to Performance
Measures may be expressed in absolute or relative levels and may be based upon a
set increase, set positive result, maintenance of the status quo, set decrease
or set negative result. Performance Measures may differ for Awards to different
Grantees. The Committee shall specify the weighting (which may be the same or
different for multiple objectives) to be given to each performance objective for
purposes of determining the final amount payable with respect to any such Award.
Any one or more of the Performance Measures may apply to the Grantee, a
department, unit, division or function within the Company or any one or more
Subsidiaries, and may apply either alone or relative to the performance of other
businesses or individuals (including industry or general market indices).

(c) Adjustments. The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the pre-established Performance
Goals; provided, however, that Awards designed to qualify for the
Performance-Based Exception may not (unless the Committee determines to amend
the Award so that it no longer qualifies for the Performance-Based Exception) be
adjusted upward (i.e., the Committee shall retain the discretion to adjust such
Award only downward). The Committee may not, unless the Committee determines to
amend the Award so that it no longer qualifies for the Performance-Based
Exception, delegate any responsibility with respect to Awards intended to
qualify for the Performance-Based Exception. All determinations by the Committee
as to the achievement of the Performance Measure(s) shall be in writing prior to
payment of the Award.

(d) Changes to Performance Measures. In the event that applicable laws, rules or
regulations change to permit Committee discretion to alter the governing
Performance Measures without obtaining stockholder approval of such changes, and
still qualify for the Performance-Based Exception, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval.

Section 5.

Eligibility and General Conditions of Awards

5.1. Eligibility. The Committee may in its discretion grant Awards to any
Eligible Person, whether or not he or she has previously received an Award.

5.2. Award Agreement. To the extent not set forth in the Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement.

5.3. General Terms and Termination of Service. Except as provided in an Award
Agreement or as otherwise provided below in this Section 5.3, all Options or
SARs that have not been exercised, or any other Awards that remain subject to
Restrictions or that are not otherwise

 

14



--------------------------------------------------------------------------------

vested or exercisable, at the time of a Termination of Service shall be
cancelled and forfeited to the Company. Any Restricted Stock that is forfeited
by the Grantee upon Termination of Service shall be reacquired by the Company,
and the Grantee shall sign any document and take any other action required to
assign such Shares back to the Company.

(a) Options and SARs. Except as otherwise provided in an Award Agreement:

(i) If the Grantee incurs a Termination of Service due to his or her death or
Disability, the Options or SARs shall become fully vested and exercisable at the
time of such Termination of Service, and such Options or SARs shall remain
exercisable for a period of one (1) year from the date of such Termination of
Service (but not beyond the original Term). To the extent the Options or SARs
are not exercised at the end of such one (1) year period, the Options or SARs
shall be immediately cancelled and forfeited to the Company.

(ii) If the Grantee incurs a Termination of Service by an Employer without
Cause, the Options and SARs may thereafter be exercised, to the extent they were
vested and exercisable at the time of such Termination of Service, for a period
of thirty (30) days from the date of such Termination of Service (but not beyond
the original Term). To the extent the Options or SARs are not exercised at the
end of such thirty (30)-day period, the Options or SARs shall be immediately
cancelled and forfeited to the Company. To the extent the Options and SARs are
not vested and exercisable on the date of such Termination of Service, they
shall be immediately cancelled and forfeited to the Company.

(iii) If the Grantee incurs or a Termination of Service that is voluntary on the
part of the Grantee (and not due to such Grantee’s death or Disability), the
Options and SARs may be exercised, to the extent they were vested and
exercisable at the time of such Termination of Service, on a date that is no
later than the date of such Termination of Service (but not beyond the original
Term). To the extent the Options or SARs are not exercised by the date of such
Termination of Service, the Options or SARs shall be immediately cancelled and
forfeited to the Company. To the extent the Options and SARs are not vested and
exercisable on the date of such Termination of Service, they shall be
immediately cancelled and forfeited to the Company

(iv) If the Grantee incurs a Termination of Service for Cause, all unexercised
Options and SARs (whether vested or unvested) shall be immediately canceled and
forfeited to the Company.

(b) Restricted Stock. Except as otherwise provided in an Award Agreement:

(i) If Termination of Service occurs by reason of the Grantee’s death or
Disability, such Grantee’s Restricted Stock shall become immediately vested and
no longer subject to Restrictions.

(ii) If Termination of Service occurs for any reason other than the Grantee’s
death or Disability while the Grantee’s Restricted Stock is subject to a
Restriction(s), all of such Grantee’s Restricted Stock that is unvested or still
subject to Restrictions shall be forfeited by the Grantee.

 

15



--------------------------------------------------------------------------------

(c) Dividend Equivalents. If Dividend Equivalents have been credited with
respect to any Award and such Award (in whole or in part) is forfeited, all
Dividend Equivalents issued in connection with such forfeited Award (or portion
of an Award) shall also be forfeited to the Company.

(d) Waiver. Notwithstanding anything to the contrary in the Plan, the Committee
may in its sole discretion as to all or part of any Award, at the time the Award
is granted or thereafter, (i) determine that Awards shall become exercisable or
vested, or Restrictions shall lapse, (ii) determine that Awards shall continue
to become exercisable or vested in full or in installments, or Restrictions
shall continue to lapse, after a Termination of Service, (iii) extend the period
for exercise of Options or SARs following a Termination of Service (but not
beyond the original Term), or (iv) provide that any Award shall, in whole or in
part, not be forfeited upon such Termination of Service.

5.4. Non-transferability of Awards.

(a) Each Award and each right under any Award shall be exercisable only by the
Grantee during the Grantee’s lifetime, or, if permissible under applicable law,
by the Grantee’s guardian or legal representative.

(b) No Award (prior to the time, if applicable, Shares are delivered in respect
of such Award), and no right under any Award, may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Grantee
other than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Subsidiary; provided, however, that the designation of a Beneficiary to receive
benefits in the event of the Grantee’s death, or a transfer by the Grantee to
the Company with respect to Restricted Stock, shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance for
purposes of this Section 5.4(b). If so determined by the Committee, a Grantee
may, in the manner established by the Committee, designate a Beneficiary or
Beneficiaries to exercise the rights of the Grantee, and to receive any
distribution with respect to any Award upon the death of the Grantee. A
transferee, Beneficiary, guardian, legal representative or other person claiming
any rights under the Plan from or through any Grantee shall be subject to the
provisions of the Plan and any applicable Award Agreement, except to the extent
the Plan and Award Agreement otherwise provide with respect to such persons, and
to any additional restrictions or limitations deemed necessary or appropriate by
the Committee.

(c) Notwithstanding Sections 5.4(a) and 5.4(b) above, to the extent provided in
the applicable Award Agreement, Non-Qualified Stock Options may be transferred,
without consideration, to a Permitted Transferee. For this purpose, (i) a
“Permitted Transferee” in respect of any Grantee means any member of the
Immediate Family of such Grantee, any trust of which all of the primary
beneficiaries are such Grantee or members of his or her Immediate Family, or any
partnership, limited liability company, corporation or similar entity of which
all of the partners, members or stockholders are such Grantee or members of his
or her Immediate

 

16



--------------------------------------------------------------------------------

Family, and (ii) the “Immediate Family” of a Grantee means the Grantee’s spouse,
former spouse, children, stepchildren, grandchildren, parents, stepparents,
siblings, grandparents, nieces, nephews, mother-in-law, father-in-law,
sons-in-law, daughters-in-law, brothers-in-law, or sisters-in-law, including
adoptive relationships. Such Award may be exercised by such Permitted Transferee
in accordance with the terms of such Award.

(d) Nothing herein shall be construed as requiring the Committee to honor the
order of a domestic relations court regarding an Award, except to the extent
required under applicable law.

5.5. Cancellation and Rescission of Awards. Unless the Award Agreement specifies
otherwise, the Committee may cancel, rescind, suspend, withhold or otherwise
limit or restrict any unexercised or unsettled Award at any time if the Grantee
is not in compliance with all applicable provisions of the Award Agreement and
the Plan, or is in violation of any restrictive covenant or other agreement with
an Employer.

5.6. Substitute Awards. The Committee may, in its discretion and on such terms
and conditions as the Committee considers appropriate under the circumstances,
grant Substitute Awards under the Plan. For purposes of this Section 5.6,
“Substitute Award” means an Award granted under the Plan in substitution for
stock and stock-based awards (“Acquired Entity Awards”) held by current and
former employees or non-employee directors of, or consultants to, another
corporation or entity who become Eligible Persons as the result of a merger,
consolidation or combination of the employing corporation or other entity
(the “Acquired Entity”) with the Company or a Subsidiary or the acquisition by
the Company or a Subsidiary of property or stock of the Acquired Entity
(provided such persons held such awards immediately prior to such merger,
consolidation, acquisition or combination) in order to preserve for the Grantee
the economic value of all or a portion of such Acquired Entity Award at such
price as the Committee determines necessary to achieve such preservation of
economic value.

5.7. Exercise by Non-Grantee. If any Award is exercised as permitted by the Plan
by any Person other than the Grantee, the exercise notice shall be accompanied
by such documentation as may reasonably be required by the Committee, including,
without limitation, evidence of authority of such Person or Persons to exercise
the Award and, if the Committee so specifies, evidence satisfactory to the
Company that any estate taxes payable with respect to such Shares have been paid
or provided for.

5.8. No Cash Consideration for Awards. Awards may be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

Section 6.

Stock Options

6.1. Grant of Options. Subject to and consistent with the provisions of the
Plan, Options may be granted to any Eligible Person in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee.

 

17



--------------------------------------------------------------------------------

6.2. Award Agreement. Each Option grant shall be evidenced by an Award Agreement
in such form as the Committee may approve that shall specify the Grant Date, the
Option Price, the Term (which shall be ten (10) years from its Grant Date unless
the Committee otherwise specifies a shorter period in the Award Agreement), the
number of Shares to which the Option pertains, the time or times at which such
Option shall be exercisable and such other provisions (including Restrictions)
not inconsistent with the provisions of the Plan as the Committee shall
determine.

6.3. Option Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date. Subject to the adjustment allowed in Section 4.2,
or as otherwise permissible under this Section 6.3, neither the Committee nor
the Board shall have the authority or discretion to change the Option Price of
any outstanding Option. Without the approval of stockholders, neither the
Committee nor the Board will amend or replace previously granted Options or SARs
in a transaction that constitutes “repricing,” which for this purpose means any
of the following or any action that has the same effect: (a) lowering the
exercise price of an Option or SAR after it is granted; (b) any other action
that is treated as a repricing under generally accepted accounting principles;
(c) cancelling an Option or SAR at a time when its exercise price exceeds the
Fair Market Value of the underlying Stock, in exchange for another Award, other
equity, cash or other property; provided, however, that the foregoing
transactions shall not be deemed a repricing if done pursuant to an adjustment
authorized under Section 4.2.

6.4. Vesting. Unless otherwise specified in the applicable Award Agreement,
Section 5.3(a), or Section 14, an Option shall become vested and exercisable as
follows:

(a) the Option shall vest with respect to 20% of the Shares purchasable under
the Option on the first anniversary of the Grant Date;

(b) the Option shall vest with respect to an additional 20% of the Shares
purchasable under the Option on the second anniversary of the Grant Date;

(c) the Option shall vest with respect to an additional 20% of the Shares
purchasable under the Option on the third anniversary of the Grant Date;

(d) the Option shall vest with respect to an additional 20% of the Shares
purchasable under the Option on the fourth anniversary of the Grant Date; and

(e) the Option shall vest with respect to the remaining Shares purchasable under
the Option on the fifth anniversary of the Grant Date.

6.5. Grant of Incentive Stock Options. At the time of the grant of any Option,
the Committee may, in its discretion, designate that such Option shall be made
subject to additional restrictions to permit it to qualify as an Incentive Stock
Option. Any Option designated as an Incentive Stock Option:

(a) shall be granted only to an employee of the Company or a Subsidiary
Corporation;

 

18



--------------------------------------------------------------------------------

(b) shall have an Option Price of not less than one hundred percent (100%) of
the Fair Market Value of a Share on the Grant Date, and, if granted to a person
who owns capital stock (including stock treated as owned under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of capital stock of the Company or any Subsidiary
Corporation (a “10% Owner”), have an Option Price not less than one hundred ten
percent (110%) of the Fair Market Value of a Share on its Grant Date;

(c) shall have a Term of not more than ten (10) years (five (5) years if the
Grantee is a 10% Owner) from its Grant Date, and shall be subject to earlier
termination as provided herein or in the applicable Award Agreement;

(d) shall not have an aggregate Fair Market Value (as of the Grant Date) of the
Shares with respect to which Incentive Stock Options (whether granted under the
Plan or any other equity incentive plan of the Grantee’s employer or any parent
or Subsidiary Corporation (“Other Plans”)) are exercisable for the first time by
such Grantee during any Year (“Current Grant”), determined in accordance with
the provisions of Code Section 422, which exceeds $100,000 (the “$100,000
Limit”);

(e) shall, if the aggregate Fair Market Value of the Shares (determined on the
Grant Date) with respect to the Current Grant and all Incentive Stock Options
previously granted under the Plan and any Other Plans that are exercisable for
the first time during a Year (“Prior Grants”) would exceed the $100,000 Limit,
be, as to the portion in excess of the $100,000 Limit, exercisable as a separate
Non-Qualified Stock Option at such date or dates as are provided in the Current
Grant;

(f) shall require the Grantee to notify the Committee of any disposition of any
Shares delivered pursuant to the exercise of the Incentive Stock Option under
the circumstances described in Code Section 421(b) (relating to holding periods
and certain disqualifying dispositions) (“Disqualifying Disposition”), within
ten (10) days of such a Disqualifying Disposition;

(g) shall, by its terms, not be assignable or transferable other than by will or
the laws of descent and distribution and may be exercised, during the Grantee’s
lifetime, only by the Grantee; provided, however, that the Grantee may, to the
extent provided in the Plan in any manner specified by the Committee, designate
in writing a Beneficiary to exercise his or her Incentive Stock Option after the
Grantee’s death; and

(h) shall, if such Option nevertheless fails to meet the foregoing requirements,
or otherwise fails to meet the requirements of Code Section 422 for an Incentive
Stock Option, be treated for all purposes of the Plan, except as otherwise
provided in subsections (d) and (e) above, as a Non-Qualified Stock Option.

For purposes of this Section 6.5, “Subsidiary Corporation” means a corporation
other than the Company in an unbroken chain of corporations beginning with the
Company if, at the time of granting the Option, each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain. Notwithstanding the foregoing

 

19



--------------------------------------------------------------------------------

and Sections 3.2(n) and 15.2, the Committee may, without the consent of the
Grantee, at any time before the exercise of an Option (whether or not an
Incentive Stock Option), take any action necessary to prevent such Option from
being treated as an Incentive Stock Option.

6.6. Exercise and Payment.

(a) Except as may otherwise be provided by the Committee in an Award Agreement,
Options shall be exercised by the delivery of a written notice (“Notice”) to the
Company setting forth the number of whole Shares to be exercised, accompanied by
full payment (including any applicable tax withholding) for the Shares made by
any one or more of the following means on the Exercise Date (or such other date
as may be permitted in writing by the Secretary of the Company):

(i) cash, personal check, money order, cashier’s check, or wire transfer;

(ii) with the approval of the Committee, Shares or Shares of Restricted Stock
valued, as determined by the Committee, at an amount not to exceed the Fair
Market Value of a Share on the Exercise Date; or

(iii) subject to applicable law and the Company’s policies, through the sale of
the Shares acquired on exercise of the Option through a broker-dealer to whom
the Grantee has submitted an irrevocable notice of exercise and irrevocable
instructions to deliver promptly to the Company the amount of sale or loan
proceeds sufficient to pay for such Shares, together with, if requested by the
Company, the amount of applicable withholding taxes payable by Grantee by reason
of such exercise.

(b) The Committee may, in its discretion, specify that, if any Shares of
Restricted Stock (“Tendered Restricted Shares”) are used to pay the Option
Price, (i) all the Shares acquired on exercise of the Option shall be subject to
the same Restrictions as the Tendered Restricted Shares, determined as of the
Exercise Date, or (ii) a number of Shares acquired on exercise of the Option
equal to the number of Tendered Restricted Shares shall be subject to the same
Restrictions as the Tendered Restricted Shares, determined as of the Exercise
Date.

(c) If the Option is exercised as permitted by the Plan by any Person other than
the Grantee, the Notice shall be accompanied by documentation as may reasonably
be required by the Company, including evidence of authority of such Person or
Persons to exercise the Option.

(d) At the time a Grantee exercises an Option or to the extent provided by the
Committee in the applicable Award Agreement, in lieu of accepting payment of the
Option Price of the Option and delivering the number of Shares of Common Stock
for which the Option is being exercised, the Committee may direct that the
Company either (i) pay the Grantee a cash amount, or (ii) issue a lesser number
of Shares of Common Stock, in any such case, having a Fair Market Value on the
Exercise Date equal to the amount, if any, by which the aggregate Fair Market
Value (or such other amount as may be specified in the applicable Award
Agreement, in the case of an exercise occurring concurrent with a Change in
Control) of the Shares of Common Stock as to which the Option is being exercised
exceeds the aggregate Option Price for such Shares, based on such terms and
conditions as the Committee shall establish.

 

20



--------------------------------------------------------------------------------

Section 7.

Stock Appreciation Rights

7.1. Grant of SARs. Subject to and consistent with the provisions of the Plan,
the Committee, at any time and from time to time, may grant SARs to any Eligible
Person on a standalone basis or in tandem with an Option. The Committee may
impose such conditions or restrictions on the exercise of any SAR as it shall
deem appropriate.

7.2. Award Agreements. Each SAR grant shall be evidenced by an Award Agreement
in such form as the Committee may approve, which shall specify the Grant Date,
the Strike Price, the Term (which shall be ten (10) years from its Grant Date
unless the Committee otherwise specifies a shorter period in the Award
Agreement), the number of Shares to which the SAR pertains, the time or times at
which such SAR shall be exercisable and such other provisions (including
Restrictions) not inconsistent with the provisions of the Plan as shall be
determined by the Committee.

7.3. Strike Price. The Strike Price of a SAR shall be determined by the
Committee in its sole discretion; provided, however, that the Strike Price shall
not be less than one hundred percent (100%) of the Fair Market Value of a Share
on the Grant Date of the SAR.

7.4. Vesting. Unless otherwise specified in the applicable Award Agreement,
Section 5.3(a), or Section 14, SARs shall become vested and exercisable as
follows:

(a) the SAR shall vest with respect to 20% of the Shares to which the SAR
pertains on the first anniversary of the Grant Date;

(b) the SAR shall vest with respect to an additional 20% of the Shares to which
the SAR pertains on the second anniversary of the Grant Date;

(c) the SAR shall vest with respect to an additional 20% of the Shares to which
the SAR pertains on the third anniversary of the Grant Date;

(d) the SAR shall vest with respect to an additional 20% of the Shares to which
the SAR pertains on the fourth anniversary of the Grant Date; and

(e) the SAR shall vest with respect to the remaining Shares to which the SAR
pertains on the fifth anniversary of the Grant Date.

7.5. Exercise and Payment. Except as may otherwise be provided by the Committee
in an Award Agreement, SARs shall be exercised by the delivery of a written
notice to the Company, setting forth the number of whole Shares with respect to
which the SAR is to be exercised. No payment of a SAR shall be made unless
applicable tax withholding requirements have been satisfied in accordance with
Section 17.1 or otherwise. Any payment by the Company in respect of a SAR may be
made in cash, Shares, other property, or any combination thereof, as the
Committee, in its sole discretion, shall determine.

 

21



--------------------------------------------------------------------------------

7.6. Grant Limitations. The Committee may at any time impose any other
limitations or Restrictions upon the exercise of SARs that it deems necessary or
desirable in order to achieve desirable tax results for the Grantee or the
Company.

Section 8.

Restricted Stock

8.1. Grant of Restricted Stock. Subject to and consistent with the provisions of
the Plan, the Committee, at any time and from time to time, may grant Restricted
Stock to any Eligible Person in such amounts as the Committee shall determine.

8.2. Award Agreement. Each grant of Restricted Stock shall be evidenced by an
Award Agreement that shall specify the Restrictions, the number of Shares
subject to the Restricted Stock Award, and such other provisions not
inconsistent with the provisions of the Plan as the Committee shall determine.
The Committee may impose such Restrictions on any Award of Restricted Stock as
it deems appropriate, including time-based Restrictions, Restrictions based upon
the achievement of specific Performance Goals, Restrictions based on the
occurrence of a specified event, Restrictions under applicable laws or pursuant
to a regulatory entity with authority over the Company or a Subsidiary, and/or a
combination of any of the foregoing.

8.3. Consideration for Restricted Stock. The Committee shall determine the
amount, if any, that a Grantee shall pay for Restricted Stock.

8.4. Vesting. Unless otherwise specified in the applicable Award Agreement,
Section 5.3(b), or Section 14, a Restricted Stock Award shall become vested as
follows:

(a) 20% of the Shares subject to the Restricted Stock Award shall vest on the
first anniversary of the Grant Date;

(b) an additional 20% of the Shares subject to the Restricted Stock Award shall
vest on the second anniversary of the Grant Date;

(c) an additional 20% of the Shares subject to the Restricted Stock Award shall
vest on the third anniversary of the Grant Date;

(d) an additional 20% of the Shares subject to the Restricted Stock Award shall
vest on the fourth anniversary of the Grant Date; and

(e) the remaining Shares subject to the Restricted Stock Award shall vest on the
fifth anniversary of the Grant Date.

For purposes of calculating the number of Shares of Restricted Stock that vest
as set forth above, Share amounts shall be rounded to the nearest whole Share
amount, unless otherwise specified in the applicable Award Agreement.

 

22



--------------------------------------------------------------------------------

8.5. Effect of Forfeiture. If Restricted Stock is forfeited, and if the Grantee
was required to pay for such Shares of Restricted Stock or acquired such Shares
upon the exercise of an Option, the Grantee shall be deemed to have resold such
Restricted Stock to the Company at a price equal to the lesser of (a) the amount
paid by the Grantee for such Restricted Stock or the Option Price, as
applicable, and (b) the Fair Market Value of a Share on the date of such
forfeiture. The Company shall pay to the Grantee the deemed sale price as soon
as administratively practical. Such Restricted Stock shall cease to be
outstanding and shall no longer confer on the Grantee thereof any rights as a
stockholder of the Company, from and after the date of the event causing the
forfeiture, whether or not the Grantee accepts the Company’s tender of payment
for such Restricted Stock.

8.6. Escrow; Legends. The Committee may provide that the certificates for any
Restricted Stock (a) shall be held (together with a stock power executed in
blank by the Grantee) in escrow by the Secretary of the Company until such
Restricted Stock becomes non-forfeitable or vested and transferable, or is
forfeited and/or (b) shall bear an appropriate legend restricting the transfer
of such Restricted Stock under the Plan. If any Restricted Stock becomes
non-forfeitable or vested and transferable, the Company shall cause certificates
for such Shares to be delivered without such legend or shall cause a release of
restrictions on a book entry account maintained by the Company’s transfer agent.

8.7. Stockholder Rights in Restricted Stock. Restricted Stock, whether held by a
Grantee or in escrow or other custodial arrangement by the Secretary of the
Company, shall confer on the Grantee all rights of a stockholder of the Company,
except as otherwise provided in the Plan or Award Agreement. At the time of a
grant of Restricted Stock, the Committee may require the payment of cash
dividends thereon to be deferred and, if the Committee so determines, reinvested
in additional Shares of Restricted Stock. Stock dividends and deferred cash
dividends issued with respect to Restricted Stock shall be subject to the same
Restrictions and other terms (including forfeiture) as apply to the Shares of
Restricted Stock with respect to which such dividends are issued. The Committee
may, in its discretion, provide for payment of interest on deferred cash
dividends.

Section 9.

Restricted Stock Units

9.1. Grant of Restricted Stock Units. Subject to and consistent with the
provisions of the Plan and applicable requirements of Code Sections 409A(a)(2),
(3) and (4), the Committee, at any time and from time to time, may grant
Restricted Stock Units to any Eligible Person, in such amount and upon such
terms as the Committee shall determine. A Grantee shall have no stockholder
voting rights with respect to Restricted Stock Units.

9.2. Award Agreement. Each grant of Restricted Stock Units shall be evidenced by
an Award Agreement that shall specify the Restrictions, the number of Shares
subject to the Restricted Stock Units granted, and such other provisions not
inconsistent with the Plan or Code Section 409A as the Committee shall
determine. The Committee may impose such Restrictions on Restricted Stock Units
as it deems appropriate, including time-based Restrictions, Restrictions based
on the achievement of specific Performance Goals, Restrictions based on the
occurrence of a specified event, or restrictions under securities laws or
pursuant to a regulatory entity with authority over the Company or a Subsidiary,
and/or a combination of any of the foregoing.

 

23



--------------------------------------------------------------------------------

9.3. Crediting Restricted Stock Units. The Company shall establish an account
(“RSU Account”) on its books for each Eligible Person who receives a grant of
Restricted Stock Units. Restricted Stock Units shall be credited to the
Grantee’s RSU Account as of the Grant Date of such Restricted Stock Units. RSU
Accounts shall be maintained for recordkeeping purposes only, and the Company
shall not be obligated to segregate or set aside assets representing securities
or other amounts credited to RSU Accounts. The obligation to make distributions
of securities or other amounts credited to RSU Accounts shall be an unfunded,
unsecured obligation of the Company.

(a) Crediting of Dividend Equivalents. Except as otherwise provided in an Award
Agreement, whenever dividends are paid or distributions made with respect to
Shares, Dividend Equivalents shall be credited to RSU Accounts on all Restricted
Stock Units credited thereto as of the record date for such dividend or
distribution. Such Dividend Equivalents shall be credited to the RSU Account in
the form of additional Restricted Stock Units in a number determined by dividing
the aggregate value of such Dividend Equivalents by the Fair Market Value of a
Share on the payment date of such dividend or distribution.

(b) Settlement of RSU Accounts. The Company shall settle an RSU Account by
delivering to the holder thereof (which may be the Grantee or his or her
Beneficiary, as applicable) a number of Shares equal to the whole number of
Shares underlying the Restricted Stock Units then credited to the Grantee’s RSU
Account (or a specified portion in the event of any partial settlement);
provided, however, that any fractional Shares underlying Restricted Stock Units
remaining in the RSU Account on the Settlement Date shall either be forfeited or
distributed in cash in an amount equal to the Fair Market Value of a Share as of
the Settlement Date multiplied by the remaining fractional Restricted Stock
Unit, as determined by the Committee. Unless otherwise provided in an Award
Agreement, the Settlement Date for all Restricted Stock Units credited to a
Grantee’s RSU Account shall be as soon as administratively practical
following when Restrictions applicable to an Award of Restricted Stock Units
have lapsed, but in no event shall such Settlement Date be later than March 15
of the Year following the Year in which the Restrictions applicable to an Award
of Restricted Stock Units have lapsed. Unless otherwise provided in an Award
Agreement, in the event of a Grantee’s Termination of Service prior to the lapse
of such Restrictions, such Grantee’s Restricted Stock Units shall be immediately
cancelled and forfeited to the Company.

Section 10.

Deferred Stock

10.1. Grant of Deferred Stock. Subject to and consistent with the provisions of
the Plan and applicable requirements of Code Sections 409A(a)(2), (3), and (4),
the Committee, at any time and from time to time, may grant Deferred Stock to
any Eligible Person in such number, and upon such terms, as the Committee, at
any time and from time to time, shall determine (including, to the extent
allowed by the Committee, grants at the election of a Grantee to convert Shares
to be acquired upon lapse of Restrictions on Restricted Stock or Restricted
Stock Units into such Deferred Stock). A Grantee shall have no voting rights in
Deferred Stock.

10.2. Award Agreement. Each grant of Deferred Stock shall be evidenced by an
Award Agreement that shall specify the number of Shares underlying the Deferred
Stock subject to an Award, the Settlement Date such Shares of Deferred Stock
shall be settled and such other provisions as the Committee shall determine that
are in accordance with the Plan and Code Section 409A.

 

24



--------------------------------------------------------------------------------

10.3. Deferred Stock Elections.

(a) Making of Deferral Elections. If and to the extent permitted by the
Committee, an Eligible Person may elect (a “Deferral Election”) at such times
and in accordance with rules and procedures adopted by the Committee (which
shall comport with Code Section 409A), to receive all or any portion of his
salary, bonus and/or cash retainer (in the case of a director) (including any
cash or Share Award, other than Options or SARs) either in the form of a number
of shares of Deferred Stock equal to the quotient of the amount of salary, bonus
and/or cash retainer or other permissible Award to be paid in the form of
Deferred Stock divided by the Fair Market Value of a Share on the date such
salary, bonus, cash retainer or other such Award would otherwise be paid in cash
or distributed in Shares or pursuant to such other terms and conditions as the
Committee may determine. The Grant Date for an Award of Deferred Stock made
pursuant to a Deferral Election shall be the date the deferrable amount subject
to a Deferral Election would otherwise have been paid to the Grantee in cash or
Shares.

(b) Timing of Deferral Elections. An initial Deferral Election must be filed
with the Company (pursuant to procedures established by the Committee) no later
than December 31 of the Year preceding the Year in which the amounts subject to
the Deferral Election would otherwise be earned, subject to such restrictions
and advance filing requirements as the Company may impose. A Deferral Election
shall be irrevocable as of the filing deadline, unless the Company has specified
an earlier time at which it shall be irrevocable. Each Deferral Election shall
remain in effect with respect to subsequently earned amounts unless the Eligible
Person revokes or changes such Deferral Election. Any such revocation or change
shall have prospective application only and must be made at a time at which a
subsequent Deferral Election is permitted.

(c) Subsequent Deferral Elections. A Deferral Election (other than an initial
Deferral Election) made with respect to a Deferred Compensation Award must meet
the timing requirements for a subsequent deferral election as specified in
Treasury Regulation Section 1.409A-2(b).

10.4. Deferral Account.

(a) Establishment of Deferral Accounts. The Company shall establish an account
(“Deferral Account”) on its books for each Eligible Person who receives a grant
of Deferred Stock or makes a Deferral Election. Deferred Stock shall be credited
to the Grantee’s Deferral Account as of the Grant Date of such Deferred Stock.
Deferral Accounts shall be maintained for recordkeeping purposes only, and the
Company shall not be obligated to segregate or set aside assets representing
securities or other amounts credited to Deferral Accounts. The obligation to
make distributions of securities or other amounts credited to Deferral Accounts
shall be an unfunded, unsecured obligation of the Company.

 

25



--------------------------------------------------------------------------------

(b) Crediting of Dividend Equivalents. Except as otherwise provided in an Award
Agreement, whenever dividends are paid or distributions made with respect to
Shares, Dividend Equivalents shall be credited to Deferral Accounts on all
Deferred Stock credited thereto as of the record date for such dividend or
distribution. Such Dividend Equivalents shall be credited to the Deferral
Account in the form of additional Deferred Stock in a number determined by
dividing the aggregate value of such Dividend Equivalents by the Fair Market
Value of a Share at the payment date of such dividend or distribution.

(c) Settlement of Deferral Accounts. The Company shall settle a Deferral Account
by delivering to the holder thereof (which may be the Grantee or his or her
Beneficiary, as applicable) a number of Shares equal to the whole number of
Shares of Deferred Stock then credited to the Grantee’s Deferral Account (or a
specified portion in the event of any partial settlement); provided, however,
that any fractional Shares of Deferred Stock remaining in the Deferral Account
on the Settlement Date shall either be forfeited or distributed in cash in an
amount equal to the Fair Market Value of a Share as of the Settlement Date
multiplied by the remaining fractional Share, as determined by the Committee.
The Settlement Date for all Deferred Stock credited in a Grantee’s Deferral
Account shall be determined in accordance with Code Section 409A and shall be
specified in the applicable Award Agreement or Deferral Election. The Settlement
Date for Deferred Stock, as may be permitted by the Committee in its discretion
and as specified in the Award Agreement or Deferral Election, is limited to one
or more of the following events: (i) a specified date within the meaning of
Treasury Regulation Section 1.409A-3(i)(1), (ii) a Change in Control, (iii) the
Grantee’s “separation from service” as provided in Treasury Regulation
Section 1.409A-1(h), (iv) the Grantee’s death, (v) the Grantee’s Disability, or
(vi) an “unforeseeable emergency” of the Grantee as provided in Treasury
Regulation Section 1.409A-3(i)(3).

Section 11.

Performance Units

11.1. Grant of Performance Units. Subject to and consistent with the provisions
of the Plan, Performance Units may be granted to any Eligible Person in such
number and upon such terms, and at any time and from time to time, as shall be
determined by the Committee. Performance Units shall be evidenced by an Award
Agreement in such form as the Committee may approve, which shall contain such
terms and conditions not inconsistent with the provisions of the Plan as shall
be determined by the Committee.

11.2. Value/Performance Goals. The Committee shall set Performance Goals in its
discretion which, depending on the extent to which they are met during a
Performance Period, will determine the number or value of Performance Units that
will be paid to the Grantee at the end of the Performance Period. Each
Performance Unit shall have an initial value that is established by the
Committee at the time of grant. The Performance Goals for Awards of Performance
Units may be set by the Committee at threshold, target and maximum performance
levels with the number or value of the Performance Units payable directly
correlated to the degree of attainment of the various performance levels during
the Performance Period. Unless otherwise provided in an Award Agreement, no
payment shall be made with respect to a Performance Unit Award if the threshold
performance level is not satisfied. If Performance Goals are attained between
the threshold and target performance levels or between the target and

 

26



--------------------------------------------------------------------------------

maximum performance levels, the number or value of Performance Units under such
Award shall be determined by linear interpolation, unless otherwise provided in
an Award Agreement. With respect to Covered Employees and to the extent the
Committee deems it appropriate to comply with the Performance-Based Exception
under Code Section 162(m), the Committee shall provide, in terms of an objective
formula or standard, the method for computing the amount of compensation payable
to the Grantee if the applicable Performance Goal is obtained and any
Performance Goal shall be set by the Committee within the time period prescribed
by Code Section 162(m).

11.3. Earning of Performance Units. Except as provided in Section 13, after the
applicable Performance Period has ended, the holder of Performance Units shall
be entitled to payment based on the level of achievement of Performance Goals
set by the Committee and as described in Section 11.2. If the Performance Unit
is intended to comply with the Performance-Based Exception, the Committee shall
certify the level of achievement of the Performance Goals in writing before the
Award is settled. At the discretion of the Committee, the Award Agreement may
specify that an Award of Performance Units is payable in cash, Shares,
Restricted Stock or Restricted Stock Units.

11.4. Adjustment on Change of Position. If a Grantee is promoted, demoted or
transferred to a different business unit of the Company during a Performance
Period, then, to the extent the Committee determines that the Award, the
Performance Goals or the Performance Period are no longer appropriate, the
Committee may adjust, change, eliminate or cancel the Award, the Performance
Goals or the applicable Performance Period, as it deems appropriate in order to
make them appropriate and comparable to the initial Award, the Performance Goals
or the Performance Period.

Section 12.

Annual Incentive Awards

12.1. Annual Incentive Awards. Subject to and consistent with the provisions of
the Plan, Annual Incentive Awards may be granted to any Eligible Person in
accordance with the provisions of this Section 12. The Committee shall designate
the individuals eligible to be granted an Annual Incentive Award for a Year. In
the case of an Annual Incentive Award intended to qualify for the
Performance-Based Exception, such designation shall occur within the first
ninety (90) days of such Year. The Committee may designate an Eligible Person as
eligible for a full Year or for a period of less than a full Year. The
opportunity to be granted an Annual Incentive Award shall be evidenced by an
Award Agreement or in such form as the Committee may approve, which shall
specify the individual’s Bonus Opportunity, the Performance Goals, and such
other terms not inconsistent with the Plan as the Committee shall determine.

12.2. Determination of Amount of Annual Incentive Awards.

(a) Aggregate Maximum. The Committee may establish guidelines as to the maximum
aggregate amount of Annual Incentive Awards payable for any Year.

 

27



--------------------------------------------------------------------------------

(b) Establishment of Performance Goals and Bonus Opportunities. For any Annual
Incentive Award granted, the Committee shall establish Performance Goals for the
Year (which may be the same or different for some or all Eligible Persons) and
shall establish the threshold, target and maximum Bonus Opportunity for each
Grantee for the attainment of specified threshold, target and maximum
Performance Goals. In the case of an Annual Incentive Award intended to qualify
for the Performance-Based Exception, such designation shall occur within the
first ninety (90) days of the Year. Performance Goals and Bonus Opportunities
may be weighted for different factors and measures as the Committee shall
determine, and as provided under Section 4.4.

(c) Committee Certification and Determination of Amount of Annual Incentive
Award. The Committee shall determine and certify in writing the degree of
attainment of Performance Goals as soon as administratively practicable after
the end of each Year but not later than sixty (60) days after the end of such
Year. The Committee shall determine an individual’s maximum Annual Incentive
Award based on the level of attainment of the Performance Goals (as certified by
the Committee) and the individual’s Bonus Opportunity. The Committee may adjust
the pre-established Performance Goals with respect to an Annual Incentive Award,
as provided in Section 4.4. The determination of the Committee to reduce (or not
pay) an individual’s Annual Incentive Award for a Year shall not affect the
maximum Annual Incentive Award payable to any other individual. No Annual
Incentive Award intended to qualify for the Performance-Based Exception shall be
payable to an individual unless at least the threshold Performance Goal is
attained.

(d) Termination of Service. If a Grantee has a Termination of Service during the
Year, the Committee may, in its absolute discretion and under such rules as the
Committee may from time to time prescribe, authorize the payment of an Annual
Incentive Award to such Grantee in accordance with the foregoing provisions of
this Section 12.2 and, in the absence of such determination by the Committee,
the Grantee shall receive no Annual Incentive Award for such Year; provided,
however, that, to extent that an Annual Incentive Award is intended to comply
with the Performance-Based Exception, the payment of such Award shall be
determined based upon actual performance at the end of the Year and any payment
of such Award shall be paid in accordance with Section 12.3, unless otherwise
provided in the applicable Award Agreement in a manner compliant with Code
Section 162(m).

12.3. Time of Payment of Annual Incentive Awards. Annual Incentive Awards shall
be paid as soon as administratively practicable after the Committee determines
the amount of the Award payable under Section 12 but not later than the March 15
after the end of the Year for which the Annual Incentive Award relates. Annual
Incentive Awards are intended to be exempt from Code Section 409A under the
short-term deferral rule. Notwithstanding the foregoing, at the time of grant of
an Annual Incentive Award, the Award Agreement may provide for a payment date
that is intended to comply with Code Section 409A without causing additional
taxation to the Grantee.

12.4. Form of Payment of Annual Incentive Awards. An individual’s Annual
Incentive Award for a Year shall be paid in cash, Shares, Restricted Stock,
Options or any other form of an Award, or any combination thereof, as provided
in the Award Agreement or in such form as the Committee may approve.

 

28



--------------------------------------------------------------------------------

Section 13.

Dividend Equivalents

The Committee is authorized to grant Awards of Dividend Equivalents alone or in
conjunction with other Awards (other than Options and SARs), on such terms and
conditions as the Committee shall determine in accordance with the Plan and Code
Section 409A. Unless otherwise provided in the Award Agreement or in Section 9
or Section 10, Dividend Equivalents shall be paid immediately when accrued and,
in no event, later than March 15 of the Year following the Year in which such
Dividend Equivalents accrue. Unless otherwise provided in the Award Agreement or
in Section 9 or Section 10, if the Grantee incurs a Termination of Service prior
to the date such Dividend Equivalents accrue, the Grantee’s right to such
Dividend Equivalents shall be immediately forfeited. Notwithstanding the
foregoing, no Dividend Equivalents may be paid with respect to unvested
Performance Units.

Section 14.

Change in Control

14.1. Acceleration of Vesting. Unless otherwise provided in the applicable Award
Agreement, upon the occurrence of (a) an event satisfying the Section 2.11
definition of “Change in Control” with respect to a particular Award, and (b) a
Grantee’s involuntary Termination of Service (other than due to Cause) that
occurs during the two (2)-year period immediately following such Change in
Control event, such Award shall become vested, all Restrictions shall lapse and
all Performance Goals shall be deemed to be met, as applicable; provided,
however, that no payment of an Award shall be accelerated to the extent such
payment would cause such Award to be subject to the adverse tax consequences
under Code Section 409A. The Committee may, in its discretion, include such
further provisions and limitations with respect to a Change in Control in any
Award Agreement as it may deem desirable.

14.2. Special Treatment in the Event of a Change in Control. In order to
maintain the Grantee’s rights upon the occurrence of any event satisfying the
Section 2.11 definition of “Change in Control” with respect to an Award, the
Committee, as constituted before such event, may, in its sole discretion, as to
any such Award, either at the time the Award is made hereunder or any time
thereafter: (a) make such adjustment to any such Award then outstanding as the
Committee deems appropriate to reflect such Change in Control; and/or (b) cause
any such Award then outstanding to be assumed, or new rights substituted
therefor, by the acquiring or surviving entity after such Change in Control.
Additionally, in the event of any Change in Control with respect to Options and
SARs, the Committee, as constituted before such Change in Control, may, in its
sole discretion (except as may be otherwise provided in the Award Agreement):
(x) cancel any outstanding unexercised Options or SARs (whether or not vested)
that have an Option Price or Strike Price (as applicable) that is greater than
the Change in Control Price (defined below); or (y) cancel any outstanding
unexercised Options or SARs (whether or not vested) that have an Option Price or
Strike Price (as applicable) that is less than or equal to the Change in Control
Price in exchange for a cash payment of an amount equal to (A) the difference
between the Change in Control Price and the Option Price or Strike Price (as
applicable), multiplied by (B) the total number of Shares underlying such Option
or SAR that are vested and exercisable at the time of the Change in Control. The
Committee may, in its discretion, include such further provisions and
limitations in any Award Agreement as it may deem desirable. The “Change in
Control Price” means the lower of (X) the per-Share Fair Market Value as of the
date of the Change in Control, and (Y) the price paid per Share as part of the
transaction which constitutes the Change in Control.

 

29



--------------------------------------------------------------------------------

Section 15.

Amendments and Termination

15.1. Amendment and Termination.

(a) Subject to Section 15.2, the Board may at any time amend, alter, suspend,
discontinue or terminate the Plan in whole or in part without the approval of
the Company’s stockholders; provided that (i) any amendment shall be subject to
the approval of the Company’s stockholders if such approval is required by any
federal or state law or regulation or any securities exchange or automated
quotation system on which the Shares may then be listed or quoted and (ii) no
Plan amendment or termination shall accelerate the timing of any payments that
constitute non-qualified deferred compensation under Code Section 409A so as to
result in adverse tax consequences under Code Section 409A.

(b) Subject to Section 15.2, the Committee may amend the terms of any Award
Agreement, prospectively or retroactively, in accordance with the terms of the
Plan.

15.2. Previously Granted Awards. Except as otherwise specifically provided in
the Plan (including Sections 3.2(k), 3.2(n), 5.5, 15.1 and this Section 15.2) or
an Award Agreement, no termination, amendment or modification of the Plan shall
adversely affect in any material respect any Award previously granted under the
Plan or an Award Agreement without the written consent of the Grantee of such
Award. Notwithstanding the foregoing, the Board or the Committee (as applicable)
shall have the authority to amend the Plan and outstanding Awards to the extent
necessary or advisable to account for changes in applicable law, regulations,
rules or other written guidance without a Grantee’s consent.

Section 16.

Beneficiary Designation

Each Grantee under the Plan may, from time to time, name any Beneficiary or
Beneficiaries (who may be named contingently or successfully) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Grantee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Company during the Grantee’s lifetime. In the absence of any such
designation, the Grantee’s estate shall be the Grantee’s Beneficiary.

Section 17.

Withholding

17.1. Required Withholding.

(a) The Committee in its sole discretion may provide that when taxes are to be
withheld in connection with the exercise of an Option or a SAR, upon the lapse
of Restrictions

 

30



--------------------------------------------------------------------------------

on an Award or upon payment of any benefit or right under the Plan (the Exercise
Date, the date such Restrictions lapse or such payment of any other benefit or
right occurs hereinafter referred to as the “Tax Date”), the Grantee may be
required or may be permitted to elect to make payment for the withholding of
federal, state and local taxes, including Social Security and Medicare (“FICA”)
taxes, by one or a combination of the following methods:

(i) payment of an amount in cash equal to the amount to be withheld;

(ii) requesting the Company to withhold from those Shares that would otherwise
be received upon exercise of an Option or a SAR, upon the lapse of Restrictions
on, or upon settlement of, any other Award, a number of Shares having a Fair
Market Value on the Tax Date equal to the amount to be withheld; or

(iii) withholding from any compensation otherwise due to the Grantee.

The Committee, in its sole discretion, may provide that the maximum amount of
tax withholding upon exercise of an Option or a SAR or in connection with the
settlement of any other Award to be satisfied by withholding Shares pursuant to
Section 17.1(a)(iii) above shall not exceed the minimum amount of taxes,
including FICA taxes, required to be withheld under federal, state and local
law. An election by Grantee under this Section 17.1(a) is irrevocable. Any
fractional share amount and any additional withholding not paid by the
withholding or surrender of Shares shall be paid in cash. If no timely election
is made, the Grantee must deliver cash to satisfy all tax withholding
requirements, unless otherwise provided in the Award Agreement.

(b) Any Grantee who makes a Disqualifying Disposition (as defined in
Section 6.5(f)) or an election under Code Section 83(b) shall remit to the
Company an amount sufficient to satisfy all resulting tax withholding
requirements in the same manner as set forth in Section 17.1(a).

(c) No Award shall be settled, whether in cash or in Shares, unless the
applicable tax withholding requirements have been met to the satisfaction of the
Committee.

17.2. Notification under Code Section 83(b). If the Grantee, in connection with
the exercise of any Option, or the grant of Restricted Stock, makes the election
permitted under Code Section 83(b) to include in such Grantee’s gross income in
the year of transfer the amounts specified in Code Section 83(b), then such
Grantee shall notify the Company of such election within ten (10) days of filing
the notice of the election with the Internal Revenue Service, in addition to any
filing and notification required pursuant to regulations issued under Code
Section 83(b). The Committee may, in connection with the grant of an Award or at
any time thereafter, prohibit a Grantee from making the election described
above.

Section 18.

General Provisions

18.1. Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware (regardless of its conflict of laws
principles) and applicable federal laws, and without reference to any rules of
construction regarding the party responsible for the drafting hereof. Venue
shall be in, and jurisdiction of, the State or Federal Court (as may be
appropriate) nearest to the Company’s then headquarters.

 

31



--------------------------------------------------------------------------------

18.2. Severability. If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, it shall be stricken
and the remainder of the Plan and any such Award shall remain in full force and
effect.

18.3. Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

18.4. Requirements of Law. The granting of Awards and the delivery of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges or markets as may be required. Notwithstanding any provision of the
Plan or any Award Agreement, Grantees shall not be entitled to exercise, or
receive benefits under, any Award, and the Company (or any Subsidiary) shall not
be obligated to deliver any Shares or deliver benefits to a Grantee, if such
exercise or delivery would constitute a violation by the Grantee, the Company or
a Subsidiary of any applicable law or regulation.

18.5. Securities Law Compliance. If the Committee deems it necessary to comply
with any applicable securities law, or the requirements of any securities
exchange or market upon which Shares may be listed, the Committee may impose any
restriction on Awards or Shares acquired pursuant to Awards under the Plan as it
may deem advisable. All evidence of Share ownership delivered pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations or other requirements of the SEC, any securities exchange or market
upon which Shares are then listed, and any applicable securities law. If so
requested by the Company, the Grantee shall make a written representation and
warranty to the Company that he or she will not sell or offer to sell any Shares
unless a registration statement shall be in effect with respect to such Shares
under the Securities Act of 1933, as amended, and any applicable state
securities law or unless he or she shall have furnished to the Company an
opinion of counsel, in form and substance satisfactory to the Company, that such
registration is not required.

If the Committee determines that the exercise or non-forfeitability of, or
delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any national
securities exchange or national market system on which any of the Company’s
equity securities are listed, then the Committee may postpone any such exercise,
non-forfeitability or delivery to comply with all such provisions at the
earliest practicable date.

 

32



--------------------------------------------------------------------------------

18.6. Code Section 409A. To the extent applicable and notwithstanding any other
provision of the Plan, the Plan and Award Agreements hereunder shall be
administered, operated and interpreted in accordance with Code Section 409A,
including any regulations or other guidance that may be issued after the date on
which the Board approves the Plan; provided, however, that, in the event that
the Committee determines that any amounts payable hereunder may be taxable to a
Grantee under Code Section 409A prior to the payment and/or delivery to such
Grantee of such amount, the Company may (a) adopt such amendments to the Plan
and related Award, and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Awards hereunder, and/or (b) take such other actions as the
Committee determines necessary or appropriate to comply with or exempt the Plan
and/or Awards from the requirements of Code Section 409A. The Company and its
Subsidiaries make no guarantees to any Person regarding the tax treatment of
Awards or payments made under the Plan, and, notwithstanding the above
provisions and any agreement or understanding to the contrary, if any Award,
payments or other amounts due to a Grantee (or his or her beneficiaries, as
applicable) results in, or causes in any manner, the application of any adverse
tax consequence under Code Section 409A or otherwise to be imposed, then the
Grantee (or his or her Beneficiaries, as applicable) shall be solely liable for
the payment of, and the Company and its Subsidiaries shall have no obligation or
liability to pay or reimburse (either directly or otherwise) the Grantee (or his
or her Beneficiaries, as applicable) for, any such adverse tax consequences. In
the case of any Deferred Compensation Award (in addition to Deferred Stock), the
provisions of Section 10.4 relating to permitted times of settlement shall apply
to such Award. If any Deferred Compensation Award is payable to a “specified
employee” (within the meaning of Treasury Regulation Section 1.409A-1(i)), then
such payment, to the extent payable due to the Grantee’s Termination of Service
and not otherwise exempt from Code Section 409A, shall not be paid before the
date that is six (6) months after the date of such Termination of Service (or,
if earlier, such Grantee’s death).

18.7. Mitigation of Excise Tax. Subject to the last sentence of this
Section 18.7, if any payment or right accruing to a Grantee under the Plan
(without the application of this Section 18.7), either alone or together with
other payments or rights accruing to the Grantee from an Employer (“Total
Payments”), would constitute a “parachute payment” (as defined in Code
Section 280G), such payment or right shall be reduced to the largest amount or
greatest right that will result in no portion of the amount payable or right
accruing under the Plan being subject to an excise tax under Code Section 4999
or being disallowed as a deduction under Code Section 280G. The determination of
whether any reduction in the rights or payments under the Plan is to apply shall
be made by the Committee in good faith after consultation with the Grantee, and
such determination shall be conclusive and binding on the Grantee. The Grantee
shall cooperate in good faith with the Committee in making such determination
and providing the necessary information for this purpose. Unless otherwise
provided in an Award Agreement or in an Employment Agreement, the foregoing
provisions of this Section 18.7 shall apply with respect to any person only if,
after reduction for any applicable federal excise tax imposed by Code
Section 4999 and federal income tax imposed by the Code, the Total Payments
accruing to such person would be less than the amount of the Total Payments as
reduced, if applicable, under the foregoing provisions of the Plan and after
reduction for only federal income taxes.

 

33



--------------------------------------------------------------------------------

18.8. No Rights as a Stockholder. No Grantee shall have any rights as a
stockholder of the Company with respect to the Shares (except as provided in
Section 8.7 with respect to Restricted Stock) that may be deliverable upon
exercise or payment of such Award until such Shares have been delivered to him
or her.

18.9. Awards Not Taken into Account for Other Benefits. Awards shall be special
incentive payments to the Grantee and shall not be taken into account in
computing the amount of salary or compensation of the Grantee for purposes of
determining any pension, retirement, death or other benefit under (a) any
pension, retirement, profit-sharing, bonus, insurance or other employee benefit
plan of an Employer, except as such plan shall otherwise expressly provide, or
(b) any Employment Agreement between an Employer and the Grantee, except as such
Employment Agreement shall otherwise expressly provide.

18.10. Employment Agreement Supersedes Award Agreement. In the event a Grantee
is a party to an Employment Agreement with the Company or a Subsidiary that
provides for vesting or extended exercisability of equity compensation Awards on
terms more favorable to the Grantee than the Grantee’s Award Agreement or this
Plan, the Employment Agreement shall be controlling; provided, however, that
(a) if the Grantee is a Section 16 Person, any terms in the Employment Agreement
requiring approval of the Board, its compensation committee, or the Company’s
stockholders in order for an exemption from Section 16(b) of the Exchange Act to
be available shall have been approved by the Board, its compensation committee,
or the stockholders, as applicable, and (b) the Employment Agreement shall not
be controlling to the extent the Grantee and Grantee’s Employer agree it shall
not be controlling, and (c) an Employment Agreement or modification to an
Employment Agreement shall be deemed to modify the terms of any pre-existing
Award only if the terms of the Employment Agreement expressly so provide.

18.11. Non-Exclusivity of Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for employees as it may deem desirable.

18.12. No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and a Grantee or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Subsidiary pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Subsidiary.

18.13. No Right to Continued Employment or Awards. No employee shall have the
right to be selected to receive an Award under this Plan or, having been so
selected, to be selected to receive a future Award. The grant of an Award shall
not be construed as giving a Grantee the right to be retained in the employ of
the Company or any Subsidiary or to be retained as a director of or consultant
to the Company or any Subsidiary. Further, the Company or a Subsidiary may at
any time terminate the employment of a Grantee free from any liability, or any
claim under the Plan, unless otherwise expressly provided in the Plan, any Award
Agreement or an Employment Agreement, as applicable.

 

34



--------------------------------------------------------------------------------

18.14. Military Service. Awards shall be administered in accordance with Code
Section 414(u) and the Uniformed Services Employment and Reemployment Rights Act
of 1994.

18.15. Construction. The following rules of construction will apply to the Plan:
(a) the word “or” is disjunctive but not necessarily exclusive and (b) words in
the singular include the plural, words in the plural include the singular, and
words in the neuter gender include the masculine and feminine genders and words
in the masculine or feminine genders include the neuter gender. The headings of
sections and subsections are included solely for convenience of reference, and
if there is any conflict between such headings and the text of this Plan, the
text shall control. All references to Sections herein are intended to be
references to sections of the Plan, unless otherwise indicated.

18.16. No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.

18.17. Plan Document Controls. This Plan and each Award Agreement constitute the
entire agreement with respect to the subject matter hereof and thereof;
provided, however, that in the event of any inconsistency between the Plan and
such Award Agreement, the terms and conditions of the Plan shall control.

 

35